              Case:20-16710-TBM Doc#:1 Filed:10/09/20                                 Entered:10/09/20 18:11:44 Page1 of 7


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO, DENVER DIVISION

Case number (if known)                                                     Chapter      12
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Sirios Land and Cattle, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  8985 County Road 93
                                  Wiggins, CO 80654-5109
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Weld                                                           Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
               Case:20-16710-TBM Doc#:1 Filed:10/09/20                                       Entered:10/09/20 18:11:44 Page2 of 7
Debtor    Sirios Land and Cattle, LLC                                                                  Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

     A debtor who is a “ small            Chapter 11. Check all that apply:
     business debtor”must check                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                    $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of operations,
     elects to proceed under                                     cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
     subchapter V of chapter 11                                  procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is a
     “small business debtor” ) must                             The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
     check the second sub-box.                                   (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                                 under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                 sheet, statement of operations, cash-flow statement, and federal income tax return, or if any of these
                                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                 Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against the
                                       No.
     debtor within the last 8           Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                  When                                    Case number
                                                District                                  When                                    Case number

10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an             Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor     Tyler and Bridget Sirios                                           Relationship            Members
                                                District   Colorado                       When      10/09/20                  Case number, if known   20-16709-KHT


Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 2
             Case:20-16710-TBM Doc#:1 Filed:10/09/20                                     Entered:10/09/20 18:11:44 Page3 of 7
Debtor   Sirios Land and Cattle, LLC                                                               Case number ( if known )
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                     5001-10,000                                 50,001-100,000
                                 50-99
                                 100-199                                         10,001-25,000                               More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities        $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
              Case:20-16710-TBM Doc#:1 Filed:10/09/20                                        Entered:10/09/20 18:11:44 Page4 of 7
Debtor    Sirios Land and Cattle, LLC                                                                     Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       October 9, 2020
                                                    MM / DD / YYYY


                              X   /s/ William Tyler Sirios                                                       William Tyler Sirios
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   Member




18. Signature of attorney     X   /s/ Guy Humphries                                                                Date October 9, 2020
                                  Signature of attorney for debtor                                                      MM / DD / YYYY

                                  Guy Humphries
                                  Printed name

                                  Guy Humphries, Attorney at Law
                                  Firm name


                                  7761 Shaffer Pkwy Ste 105
                                  Littleton, CO 80127-3728
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (303) 832-0029                  Email address         guyhumphries@msn.com

                                  10541
                                  Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                                                            Case:20-16710-TBM Doc#:1 Filed:10/09/20                      Entered:10/09/20 18:11:44 Page5 of 7
                                                                                                               United States Bankruptcy Court
                                                                                                              District of Colorado, Denver Division

                                                                   IN RE:                                                                                  Case No.
                                                                   Sirios Land and Cattle, LLC                                                             Chapter 12
                                                                                                          Debtor(s)

                                                                                                          VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: October 9, 2020                  Signature: /s/ William Tyler Sirios
                                                                                                                       William Tyler Sirios, Member                                            Debtor



                                                                   Date:                                  Signature:
                                                                                                                                                                                   Joint Debtor, if any
© 2020 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
Case:20-16710-TBM Doc#:1 Filed:10/09/20   Entered:10/09/20 18:11:44 Page6 of 7




     Bank West of Kansas
     PO Box 499
     Goodland, KS 67735-0499


     Country Do It Best Hardware
     218 Main St
     Wiggins, CO 80654-1368


     FBN Inputs, LLC
     388 El Camino Real
     San Carlos, CA 94070-2408


     Indemnity Insurance CO of North America
     c/o Rain and Hail LLC
     PO Box 10496
     Des Moines, IA 50306-0496


     John Deere Financial
     PO Box 6600
     Johnston, IA 50131-6600


     John Deere Financial Leasing Dept.
     PO Box 6600
     Johnston, IA 50131-6600


     Rudy's Gas Tire and Oil
     113 Central Ave
     Wiggins, CO 80654-8930
Case:20-16710-TBM Doc#:1 Filed:10/09/20   Entered:10/09/20 18:11:44 Page7 of 7




     Secura Insurance Companies
     909 W Euclid Ave Unit 1125
     Arlington Heights, IL 60006-2145


     Stub's Gas and Oil, Inc.
     PO Box 309
     Wiggins, CO 80654-0309


     Wiggins Electric, Inc.
     PO Box 26
     Wiggins, CO 80654-0026


     Wiggins Farm & Auto Supply, LLC
     PO Box 10
     Wiggins, CO 80654-0010


     William Tyler Sirios
     8985 County Road 93
     Wiggins, CO 80654-5109
